Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 1 of 24 PageID #: 1014




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  ________________________________________________
                                                         )
  PATRICK R. SMITH and BRANDON S. HOLM,                  )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     )                   No. 2:20-cv-630-JMS-DLP
                                                         )
  JEFFREY A. ROSEN,1 in his official capacity as the     )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)

                        MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                     SECOND MOTION FOR A PRELIMINARY INJUNCTION

            Plaintiffs filed an initial motion for a preliminary injunction on November 30, 2020 (Dkt.

  14), which Defendants opposed (Dkt. 28). On December 8, 2020, the Court entered an Order

  Denying [Plaintiffs’] Motion for Preliminary Injunction (Dkt. 37).

            Although agreeing in its prior Order that “conducting executions at this time may well

  result in more COVID-19 cases for those involved in the executions,” the Court concluded that the

  two named plaintiffs had not shown that the increased risk “extends to them, and thus ha[d] not

  shown a likelihood of success on the merits of their motion.” Dkt. 37 at 1-2. According to the

  Court, “the evidence shows—and common sense dictates—that carrying out executions on prison

  property with prison staff involved creates some additional risk of COVID-19 infection for

  prisoners, including the plaintiffs.” Id. at 14 (original emphasis). However, the Court found that


  1
      Substituted for former Attorney General William P. Barr pursuant to Fed. R. Civ. P. 25(d).


  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 2 of 24 PageID #: 1015




  the Plaintiffs had not provided “sufficient evidentiary support” of a “causal relationship between

  the executions and the rate of COVID-19 infections in the general prison population,” in the form

  of “compelling scientific evidence or statistical evidence.” Id. at 14-15.

           Plaintiffs now file a second motion for preliminary injunction, that responds to the

  evidentiary concerns noted by the Court. As shown below, ample evidence supports a finding that

  that holding executions creates a substantial risk of serious harm to the general prison population.

  The evidence includes new facts involving a massive outbreak of COVID-19 infections at FCC

  Terre Haute, information produced in discovery by Defendants, and a declaration from an expert

  in modeling risk for infectious diseases, Dr. Nina Fefferman (Dkt. 47-2).

           Defendants have acknowledged that executions require assistance from USP, FCI and FPC

  staff, and that those staff interact with Execution Team members, execution witnesses, and other

  visitors. As discussed by Dr. Fefferman, introducing a large number of people from the outside

  community into the facility, creating large numbers of interactions among visitors and staff with

  no requirement for testing or quarantining and no systematic approach to contact tracing after an

  execution, and allowing FCI, USP and FCP staff to return to work with no required testing or

  quarantining creates a substantial risk of COVID-19 infection for Plaintiffs and other inmates. A

  preliminary injunction is therefore warranted, temporarily postponing any further executions until

  adequate measures are taken to protect the health of all inmates at FCC Terre Haute.2

                               UPDATED STATEMENT OF FACTS

           Many of the relevant background facts are already known to the Court.               To avoid

  unnecessary refiling of papers, Plaintiffs incorporate by reference the evidence submitted in

  support of their Emergency Motion for Preliminary Injunction and Request for Expedited


  2
    According to the BOP, three executions are scheduled in January 2021: Lisa Montgomery (Jan. 12), Cory
  Johnson (Jan. 14), and Dustin Higgs (Jan. 15). See www.bop.gov/resources/federal_executions_info.jsp
  (12/26/20). However, the U.S. District Court for the District of Columbia recently vacated the BOP order
  that scheduled Ms. Montgomery’s execution for January 12th, as it violated a stay previously entered by
  that court when Ms. Montgomery’s attorneys contracted COVID-19 and were not available to assist with
  her clemency request. Montgomery v. Rosen, No. 1:20-cv-03261-RDM (D.D.C. Dec. 24, 2020) (Dkt. 47).
  The status of Ms. Montgomery’s scheduled execution is therefore unclear.

                                                   -2-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 3 of 24 PageID #: 1016




  Consideration (Dkt. 13). COVID-19 “is a highly contagious and deadly disease” which “can lead

  to respiratory failure, lung damage, neurological damage, and death.” Dkt. 37 at 2. The named

  plaintiffs are “inmates at FCI Terre Haute who have preexisting conditions that increase their

  likelihood of severe complications if they were to contract COVID-19.” Id. at 1.

           When the Court wrote its prior decision in the first week of December, 13 million people

  had tested positive in the United States and more than 280,000 had died; in Indiana, more than

  387,000 residents had contracted COVID-19 and 5,986 had died. Dkt. 37 at 2-3. Three weeks

  later, more than 19 million people in the U.S. have tested positive and almost 333,000 have died,

  https://coronavirus.jhu.edu/ (Dec. 27, 2020), while Indiana now has 492,021 confirmed cases and

  7,801 deaths, https://coronavirus.jhu.edu/region/us/indiana (Dec. 27, 2020). Governor Holcomb

  has issued an additional Executive Order to help limit the disease’s spread, applicable to “all ...

  entities situated or operating in the State of Indiana,” including “governmental” entities, and

  imposing restrictions on the size of “events” they hold based upon the number of COVID-19 cases

  in their county and encouraging them to consider “temporarily suspend[ing] some of [their]

  operations.” Executive Order 20-50 at 5, 7-8 (12/10/20), https://www.in.gov/gov/files/Executive-

  Order-20-50-Continuation-of-Color-Coded-County-Assessments.pdf. “Hospitals are stretched to

  their limits.” Id. at 2.

           “Prisons have been hotspots for COVID-19 outbreaks.” Dkt. 37 at 4. As of December 23,

  2020, “6,537 federal inmates and 1,616 BOP staff ... have confirmed positive test results for

  COVID-19 nationwide;” another 29,566 inmates and 2,746 staff previously tested positive

  previously but recovered; and 172 federal inmates and 2 BOP staff members have died from

  COVID-19. See https://www.bop.gov/coronavirus/ (12/27/20).

           Since Plaintiff’s initial filing for a preliminary injunction, and on the heels of the three

  most recent executions, the Terre Haute prison complex is experiencing an enormous COVID-19

  outbreak, including in USP Terre Haute, where death row prisoners are housed. USP Terre Haute

  now has more inmates who are currently positive for COVID-19 than any other BOP prison in the

  country (and there are 127 such prisons). Only 4 inmates in the USP were reported as positive as

                                                   -3-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 4 of 24 PageID #: 1017




  of November 27. As of December 28, however, 410 inmates were reported as positive, following

  executions on November 19, December 10, and December 11 (https://www.bop.gov/coronavirus/

  (12/28/20)).

           The Court allowed Plaintiffs to pursue limited discovery after it entered its preliminary

  injunction ruling on December 8th. See Dkt. 45. Although Defendants were not entirely

  forthcoming in responding to that discovery,3 we now know of eleven BOP employees who tested

  positive contemporaneously with participating in executions: the FCC Terre Haute staff member

  disclosed in the Hartkeyemer case who worked in the FCI and USP, the previously disclosed eight

  Execution Team members who participated in Orlando Hall’s execution in November (Dkt. 33-2

  at 2, ¶ 8), an additional Execution Team member who participated in the July executions, and an

  additional FCC employee who worked in the USP and FCI who assisted with the executions in

  late September. (Plaintiffs’ discovery requests were served prior to the executions on December

  10 and 11 and did not request information regarding BOP employees who tested positive after

  participating in those executions.)

           Consistent with CDC guidance, Defendants should have conducted contact tracing with

  respect to all of the BOP employees who tested positive, and—if shared with Plaintiffs and the

  Court—this would have provided the type of information the Court was referring to when it said

  it was “hamstrung by the limited information the government chose to disclose.” Dkt. 37 at 11.

  Unfortunately, with only one apparent exception, the BOP did not conduct contact tracing for


  3
     Defendants refused to disclose such basic information as the number of FCI Terre Haute staff who
  participated in prior executions or who will participate in the executions scheduled for January. See Dkt.
  47-10 at 3 (“The Defendants have considered your request that we identify the number of people who
  worked at the FCC Terre Haute, and whose job duties involved working in the FCI, and who also assisted
  in any way in the executions held at FCC Terre haute in August, September or November 2020. The BOP
  has informed me that it cannot reliably provide a response to this question without, at a minimum,
  interviewing each of the employees who may have assisted in any way in the executions. As set forth in
  prior declarations and responses, approximately 70+ employees at FCC Terre Haute have functions related
  to execution events. These employees are not part of the execution team, but have tangential duties related
  to the executions, including managing checkpoints, perimeter security, staffing the Command Center, and
  escorting witnesses and demonstrators. These employees include staff who work at the USP, FCI and the
  Camp. Some of the staff have duties that require them to enter more than one Institution on a regular
  basis.”).

                                                     -4-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 5 of 24 PageID #: 1018




  Execution Team members who tested positive following the executions in August, September and

  November. They produced a single page, largely redacted, reporting on one Execution Team

  member, Resp. No. 2 to Doc. Requests (Dkt. 47-8 at 19-20), and said that if any contact tracing

  was done for the other Team members, it was not done by the BOP, Int. Resp. No. 4 (Dkt. 47-9 at

  5-7).

           The BOP’s failure to conduct contact tracing for eight of the nine Execution Team

  members who tested positive following executions is contrary to what Defendants previously said

  would happen for any BOP employee who tested positive following an execution. (Dkt. 28-1 at

  9, ¶ 24 (Watson Decl.) (“BOP will continue to conduct the same contact tracing procedures [as

  occurred with the staff member from Hartkemeyer] if additional staff members test positive.”).

  Defendants attempted to justify this failure, in part, by saying that one or more of the eight

  Execution Team members quarantined before returning to work, thereby “negating the need for

  contact tracing.” Int. Resp. No. 4 (Dkt. 47-9 at 6). As noted by Dr. Fefferman, however, this

  reflects “a basic and disturbing misunderstanding of the principles and purpose of contact tracing.”

  (Dkt. 47-2 at ¶ 37).4 Defendants also stated that, “when team members report back to their home

  institution, the institution staff may not know that the employee was a member of execution team

  in order to contact trace them,” Int. Resp. No. 4 (Dkt. 47-9 at 6), but contact tracing should have

  occurred even if an institution did not know that a staff member was on the Execution Team.

           At the end of the day, Defendants appear to place a greater priority on protecting the

  anonymity of individuals who serve on Execution Teams than they place on protecting the health

  of FCC Terre Haute staff members or others who came in contact with infectious Execution Team

  members, or the health of anyone with whom those individuals subsequently interact, including




  4
    Contact tracing is intended to alert people who came in contact with an infected individual, so that they
  can take precautions and thereby protect themselves (by getting tested) and others. It is not intended to
  benefit the person who tests positive or people he or she might interact with after testing positive (at which
  point the infected person should be isolating).


                                                      -5-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 6 of 24 PageID #: 1019




  inmates throughout FCC Terre Haute.5 In all events, contrary to what the Defendants previously

  said would happen, systematic contact tracing has not occurred.

           This and other lapses in the Defendants’ procedures for preventing COVID-19 spread

  within FCC Terre Haute6 make for an even more flammable environment in which to introduce

  new sources of contagion by holding additional executions. Given these lapses, the challenges

  that all prisons confront in containing the spread of COVID-19, and the absence of adequate safety

  measures when holding executions, it is no surprise that there has been a surge in COVID-19

  infections at USP Terre Haute following the executions of Orlando Hall, Brandon Bernard, and

  Alfred Bourgeois on November 19, December 10, and December 11:

         Cases of COVID-19 at the Federal Correctional Complex in Terre Haute have
         increased dramatically in recent weeks and have spread to include death row inmates
         scheduled for execution.

         As of Tuesday afternoon [(December 22)], the United States Penitentiary at Terre
         Haute had the highest number of COVID-19 cases in the federal prison system with
         281 inmates testing positive, according to federal Bureau of Prisons website. That was
         an increase over the 252 reported in the previous daily update.

         An additional 51 inmates and 22 staff members were reported as testing positive at the
         adjacent medium-security prison on the federal prison property....

  5
    See Resp. No. 2 to Doc. Requests (“Defendants ... object to producing information that could lead to the
  identity of the team member, such as the names of or personally identifiable information related to staff
  members who tested positive, or the individuals named in the contact investigation [that occurred], as well
  as the name of the Institution where the team member works or information that could lead to the
  identification of the Institution where the team member works. Defendants also object to providing the
  exact date of the positive tests, as doing so could lead to identifying a member of the execution team.
  Defendants also object to producing any contact tracing from team members’ home institutions, as such
  investigations are not relevant to FCC Terre Haute.”) (Dkt. 47-8 at 4).
  6
     Plaintiffs showed previously, for example, that Defendants’ mask requirement for inmates and staff has
  significant gaps. See, e.g., Dkt. 13-15 at ¶ 42, Dkt. 13-21 at ¶¶ 18-19, Dkt. 13-26 at ¶¶ 13-14 (Smith, Holm
  and Davis Decls.). This includes gaps involving Execution Team members, as testified to by Mr. Nur. See
  Dkt. 13-29 at ¶¶ 15-18, Dkt. 29-6 at ¶ 6. Defendants disputed Mr. Nur’s testimony (Dkt. 33-2 at ¶¶ 5-7),
  but his testimony is consistent with testimony from an individual who witnessed another recent execution.
  (See Dkt. 47-6 ¶ 14) (Formosa Decl.). Contact tracing records for the staff member disclosed in the
  Hartkemeyer case also reflect numerous instances of masks not being worn by staff and inmates. See Doc.
  Resp. No. 1 at 1 (“[I] wore mask while speaking with inmates, but not with staff [in the USP]”), 4 (“Went
  to USP with officers. No masks.”, “USP meeting, no mask, no staff [with] mask”, “Interviewed 2 FCI
  inmates.... Had mask on. Doesn’t think inmates had mask on.”) (Dkt. 47-10 at 5, 8).


                                                     -6-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 7 of 24 PageID #: 1020




         Attorneys and representatives of death row inmates including Corey Johnson and
         Dustin John Higgs—both set for execution in January before President Donald Trump
         leaves office—have said those men have tested COVID-19 positive.

         As many as 14 of the 50 inmates on Death Row have been reported as COVID-19
         positive, according to a New York Times report.

         The Tribune-Star requested information from the Bureau of Prisons twice on Tuesday
         about the COVID-19 outbreak at the Terre Haute facilities. As of 4:30 p.m. Tuesday,
         no response had been received....

         A Bureau of Prisons spokesperson at the recent execution of Alfred Bourgeois on Dec.
         11 said at that time no inmates on death row were positive for COVID-19.
  “COVID-19 soars at Terre Haute federal prison complex,” Tribune Star (Dec. 22, 2020),

  www.tribstar.com/news/covid-19-soars-at-terre-haute-federal-prison-complex/article_57a3ad58-

  4464-11eb-b444-0702db9b765d.html.

           While the executions themselves are carried out in a small stand-alone facility, staff from

  the FCI, USP and FCP are involved in security processing at the USP Terre Haute, accompanying

  witnesses from various origin points to the execution facility and through additional security

  processing, participating in training meetings and exercises, other security operations, and

  planning for the executions. These actions bring them into close contact with numerous, potentially

  infectious individuals for periods well in excess of a combined fifteen minutes each day. Staff

  then return to their normal duties and to their families, with no required testing or quarantining.

  This “poses a substantial risk of COVID-19 spread and illness to FCC Terre Haute prisoners,

  including those incarcerated at FCI Terre Haute.” Fefferman Decl. ¶ 8 (discussed further below).

           As recently as December 7th, another inmate from FCI Terre Haute died from COVID-19.

  He had been placed in medical isolation at the prison for a week, was transported to a local hospital

  when his condition worsened, and died 12 days later (after calling upon the limited resources and

  overburdened medical staff of that hospital).7 His death is reflected in the following chart, which

  shows the exponential increase in COVID-19 infection the three most recent executions:



  7
      BOP Press Release (Dec. 8, 2020), “Inmate Death at                        FCI    Terre   Haute,”
  https://www.bop.gov/resources/news/pdfs/20201208_press_release_thx.pdf.

                                                  -7-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 8 of 24 PageID #: 1021




                  Inmates Positive       FCI     USP             Inmate Deaths

  Nov. 27, 2020            88             84       4                    3

  Dec. 4, 2020            202             153     49                    3

  Dec. 7, 2020            326             198    128                    4

  Dec. 11, 2020           296             155    141                    4

  Dec. 14, 2020           339             169    170                    4

  Dec. 23, 2020           332             51     287                    4

  Dec. 28, 2020           458             48     410                    4

  See BOP Inspector General COVID-19 Dashboards for FCI and USP Terre Haute,

  https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685190e8/page/page_2/;

  BOP COVID-19 Cases, https://www.bop.gov/coronavirus/ (12/28/20, 12/24/20, 12/15/20,

  12/13/20, 12/9/20); Dkt. 14 at 10 (11/30/20); Dkt. 31 at 3 (12/7/20).

           The health of Plaintiffs and other putative class members is at stake if Defendants continue

  to hold executions at FCC Terre Haute. Plaintiffs therefore renew their request for a preliminary

  injunction. The requested relief would postpone—not prohibit—further executions at FCC Terre

  Haute until inmates no longer face an unreasonable risk of contracting COVID-19 because of the

  executions. Defendants can address that risk by (1) administering an FDA-approved vaccine to

  the inmate population, or (2) implementing measures to prevent the introduction of additional

  sources of COVID-19 infection when executions are held, such as testing and a reasonable period

  of quarantining of all Execution Team members before they begin working within the Complex,

  testing of all other individuals involved in an execution before they enter FCC Terre Haute, and

  testing and quarantining FCC staff who participated in executions before they resume their normal

  duties. See Fefferman Decl. at ¶¶ 40, 41, Dkt. 47-2.

           Further executions should not be permitted at the present time, if conducted in the same

  manner as the other recent executions. The evidence shows that Plaintiffs and other inmates face

  a substantial risk of serious harm if additional executions are held now at FCC Terre Haute. See

  id. at ¶¶ 6-41 (Fefferman Decl.); Dkt. 13-1 at ¶¶ 52-63 (Goldenson Decl.). Plaintiffs are therefore

                                                   -8-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 9 of 24 PageID #: 1022




  likely to prevail in showing a violation of their Eighth Amendment rights and a clear risk of

  suffering irreparable harm absent injunctive relief.

                                              ARGUMENT

    I.     Applicable Preliminary Injunction Standard.
           ‘“To obtain a preliminary injunction, a plaintiff must show that (1) without this relief, it

  will suffer ‘irreparable harm’; (2) ‘traditional legal remedies would be inadequate’; and (3) it has

  some likelihood of prevailing on the merits of its claims.’ If a plaintiff makes such a showing, the

  court proceeds to a balancing analysis, where the court must weigh the harm the denial of the

  preliminary injunction would cause the plaintiff against the harm to the defendant if the court were

  to grant it. This balancing process involves a ‘sliding-scale’ approach: the more likely the plaintiff

  is to win on the merits, the less the balance of harms needs to weigh in his favor, and vice versa.”

  Mays v. Dart, 974 F.3d 810, 818 (7th Cir. 2020) (citation omitted).

           Thus, as Defendants’ counsel noted during the December 8 hearing, a “plaintiff must

  demonstrate that ‘its claim has some likelihood of success on the merits, not merely a ‘better than

  negligible’ chance.” Id. at 822. “What amounts to ‘some’” will depend upon the facts of a given

  case, because of the “sliding scale” employed in this circuit. Id.

           Here, Plaintiffs face a risk of serious irreparable harm:        grave physical injury and

  potentially death. They also face the risk of having their Constitutional rights violated, which is

  an additional form of irreparable harm. Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality

  opinion). Plaintiffs have at least some likelihood of prevailing on the merits of their Eighth

  Amendment claim, given the government’s incontestable obligation to protect prisoners from a

  substantial risk of serious harm and the evidence that it would fail to meet that obligation if it holds

  executions in the midst of a raging pandemic with all that is known about how quickly COVID-19

  spreads in prisons. Plaintiffs have shown that “the decision to carry out executions during the

  pandemic creates substantial additional risk for their health.” Order at 14 (Dkt. 37).




                                                   -9-
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 10 of 24 PageID #: 1023




           The remaining preliminary injunction factors also support relief, consisting of a balancing

  of the equities and the public interest. See Winter v. Nat. Res. Def. Council, 557 U.S. 7, 20 (2008).

  The government has a strong interest in seeing that sentences are carried out. That interest,

  however, is not unduly prejudiced by a short delay in when an execution occurs, particularly where

  the government itself delayed in putting a new execution protocol in place so that it could schedule

  executions. The public interest weighs firmly in favor of the requested preliminary injunction,

  because it will help reduce the spread of a disease that has now killed more than 300,000

  Americans, created lasting physical injuries for many more people, and devastated virtually all

  aspects of our lives.

           The discussion that follows focuses on the likelihood-of-success factor. As the Court noted

  in its Order (Dkt. 37 at 15), that factor overlaps with the issue or irreparable harm: the more

  evidence there is that executions increase the risk of inmates contracting COVID-19, the greater

  the likelihood that Plaintiffs will prevail on the merits of their Eighth Amendment claim and the

  clearer the risk that Plaintiffs would suffer irreparable harm absent a preliminary injunction.

  Plaintiffs provide additional evidence below that there is a significant risk to Plaintiffs and other

  inmates from holding executions at FCC Terre Haute at the current time and in same manner as

  prior executions, warranting entry of a preliminary injunction.
   II.     For Purposes Of Preliminary Injunctive Relief, Statistical Data Is Not Required To
           Establish A Likelihood Of Success On The Merits Of Plaintiffs’ Eighth Amendment
           Claim.
           To prove an Eighth Amendment claim for unconstitutional prison conditions, a plaintiff

  must show that he was exposed to an objective risk of serious harm and that prison officials

  subjectively acted with deliberate indifference to inmate safety. Farmer v. Brennan, 511 U.S. 825,

  834 (1994). “Recklessly disregarding” a known and substantial risk constitutes deliberate

  indifference. Id. at 835–836. Thus, prison officials may not “ignore a condition of confinement

  that is sure or very likely to cause serious illness and needless suffering.” Helling v. McKinney,

  509 U.S. 25, 33 (1993); see also Glisson v. Indiana Dep’t of Corrections, 849 F.3d 372, 382 (7th



                                                 - 10 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 11 of 24 PageID #: 1024




  Cir. 2017) (“[T]he Constitution does require [the defendant] to ensure that a well-recognized risk

  for a defined class of prisoners not be deliberately left to happenstance.”).

           Plaintiffs are not required to demonstrate with statistical certainty that they or any other

  putative class member will definitely contract COVID-19 as a result of the executions in order to

  show a violation of their constitutional rights. It is sufficient for them to demonstrate that the

  execution events will “very likely … cause serious illness and needless suffering” among some

  number of inmates, “the next week or month or year.” Helling v. McKinney, 509 U.S. 25, 33

  (1993). It is irrelevant that “the possible infection might not affect all of those exposed.” Id.

  (discussing Hutto v. Finney, 437 U.S. 678, 682 (1978)).

           Deliberate indifference is often a question of fact, and it can be made out by “inference

  from circumstantial evidence.” Farmer, 511 U.S. at 842. That evidence can be in the form of

  statistical evidence or other compelling scientific evidence that supports an inference of substantial

  risk to inmates of serious injury from the challenged governmental action. [See Order at 15 (stating

  that, “without compelling scientific or statistical evidence,” the Plaintiffs “do not have a strong

  likelihood of success on their Eighth Amendment claim”) (Dkt. 37).

           Plaintiffs obviously cannot prove in advance that they are going to get COVID-19 or

  exactly how this might happen, but that is not their legal burden. Their burden is to establish that

  there is a substantial risk of serious harm. The seriousness of the harm in undeniable, see, e.g.,

  Dkt. 13-1 at ¶¶ 8-15, and has not been refuted by Defendants. That leaves only the question

  whether holding executions at FCC Terre Haute as they are currently held, and in the current

  COVID-19 environment, creates a substantial risk that plaintiffs or other inmates will contract

  COVID-19.

           Dr. Fefferman addresses this question in her declaration. Dkt. 47-2. Dr. Fefferman is a

  Professor at the University of Tennessee in the Department of Ecology and Evolutionary Biology

  and the Department of Mathematics. She also serves as the Director of the Mathematical Modeling

  Consulting Center at the National Institute for Mathematical and Biological Synthesis. She has

  researched infectious diseases and pandemic preparedness for the past 16 years and was one of the

                                                  - 11 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 12 of 24 PageID #: 1025




  primary researchers for a U.S. Department of Homeland Security Center of Excellence, where she

  ran a research group that made policy recommendations to DHS and its affiliate agencies for how

  to manage and mitigate pandemic threats from the H1N1 2009 flu, Ebola in West Africa, and the

  Zika virus. Dr. Fefferman has studied COVID-19 extensively since February 2020, including

  modeling “the COVID-19 outbreak with specific attention to the risks of spread from and within

  carceral facilities and the corresponding implications for community healthcare resources.” See

  generally Dkt. 47-2 at ¶¶ 1-4 and Ex. A thereto (CV) (Dkt. 47-3).

           Dr. Fefferman was asked to evaluate the risk that holding executions during the week of

  January 11, 2020 poses to inmates at FCC Terre Haute, including inmates in FCI Terre Haute

  (where the named plaintiffs are housed). Id. at ¶ 6. Based upon her review of declarations provided

  by BOP employees in this case and other court cases, Mr. Nur’s declarations in this case, contact

  tracing records from FCC Terre Haute, discovery responses in this case, and the scientific literature

  regarding COVID-19, and upon her experience modeling COVID-19, Dr. Fefferman provides the

  following opinion and related information:

           [I]t is my opinion that the plan to carry out executions during the week of January 11,
      2021 poses a substantial risk of COVID-19 spread and illness to FCC Terre Haute
      prisoners, including those incarcerated at FCI Terre Haute. As explained below, this is
      because the executions will introduce hundreds of individuals to the prison environment,
      significantly increasing the number of potential exposures to infection from COVID-19 for
      the staff and in turn for prisoners at FCI Terre Haute, USP Terre Haute and the FPC. The
      risk is not limited to inmates in USP Terre Haute, where death row prisoners are housed,
      because of the high transmissibility of COVID-19, including by individuals who are pre-
      symptomatic and asymptomatic; the involvement in the executions of numerous FCC Terre
      Haute staff members from all facilities, who then return to their normal duties and
      extensively interact with inmates and fellow staff members in those facilities; and the ease
      with which any disease is transmitted in a congregate setting like a prison, where social
      distancing is impossible and other preventative measures such as wearing masks and
      frequent hand-washing occur inconsistently at best. The risk is compounded if a prison is
      overcrowded, which I understand is the case here (including within FCI Terre Haute), and
      if a prison fails to systematically test prison staff and inmates and then contact trace those
      staff and inmates who test positive, which appears to be the case at FCC Terre Haute.
      Holding executions also disrupts the existing precautions enacted at FCC Terre Haute to
      reduce the spread of COVID-19.




                                                  - 12 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 13 of 24 PageID #: 1026




           In the context of COVID-19 transmission, people can act as carriers in spreading the
      disease even when they are exhibiting no symptoms (and may never exhibit any
      symptoms), and relatively modest contact with an infected individual can result in passing
      the disease to someone else -- who, again, may or may not exhibit symptoms, or may do
      so only several days later, but is nonetheless capable of spreading the disease. And once
      disease begins to spread, one case quickly becomes two, two become four, four become
      eight, eight become sixteen, etc., in exponential progression.

           COVID-19 is not a static disease that is easily contained, even in the best environment
      and even with the conscientious implementation of safety measures. A prison is the
      antithesis of such an environment. Bringing anyone who has COVID-19 into a prison
      complex -- even one as geographically large as FCC Terre Haute and with separate
      facilities within the complex -- creates a significant risk of spreading COVID to all parts
      of the complex. The risk is, of course, greatest when the incidence of COVID infections
      outside the prison is extremely high, as is the case now....

           Quantifying the increased risk of contracting COVID-19 to inmates in the USP Terre
      Haute, the FCI Terre Haute, and the FPC from holding executions ... would be difficult to
      do, because relevant data and contact tracing information are extremely limited and have
      not, to the best of my knowledge, been made available to the plaintiffs’ counsel. One has,
      however, the scientific evidence regarding how quickly and extensively COVID-19
      spreads, generally and within a prison setting; how spread can occur from individuals
      showing no symptoms; how spread of COVID-19 is not geographically contained; how
      group gatherings contribute significantly to such a spread; and how certain populations are
      at an increased health risk if they contract disease, which include males, people over 65,
      and individuals with pre-existing conditions (all of which define large numbers of
      individuals within FCC Terre Haute).

           Based upon this scientific evidence, and as noted above, it is my opinion that inmates
      from all three facilities within FCC Terre Haute would face a substantially increased risk
      of contracting COVID-19, and suffering serious health problems as a result, if executions
      continue at FCC Terre Haute at the current time and in the manner in which executions
      have been held earlier this year at the prison. The extent of this risk cannot be quantified
      given the information available, but it is certainly higher than if no executions occurred at
      the present time and, in my opinion, it is substantial. The executions risk increased
      importation of new COVID-19 infections as well as more efficient transmission of the virus
      within the prison because of staff mixing and other factors relating to the executions and
      conditions within the prison.

           It is perhaps helpful in this regard to consider examples of how COVID-19 has spread
      well beyond the narrow geographical confines in which contact first occurred between an
      infectious individual and a susceptible individual. One such example is a highly publicized
      wedding that occurred in rural Maine, attended by only 55 people. The wedding led to
      COVID-19 outbreaks in the local community, in a long-term care facility located in a
      different county, and in a correctional facility in yet another county. Overall, at least 177
      COVID-19 cases were linked to the event, including seven hospitalizations and seven
      deaths. The spread to the correctional facility occurred because a facility employee

                                                 - 13 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 14 of 24 PageID #: 1027




      attended the wedding and then worked his normal shifts in different housing units at the
      correctional facility, leading to 18 other staff members, 16 members of staff households,
      and 48 inmates testing positive. This is emblematic of how easily one infectious person
      can infect many people throughout a correctional facility, leading to otherwise avoidable
      infection and risk of serious complications, including death.

           A second example was a business conference in Boston attended by approximately
      175 people over two days in February 2020. With the luxury of extensive genome data
      and reliable contact tracing information, researchers concluded that a single positive case
      likely led to roughly 100 people from the event testing positive, which in turn may have
      led to as many as 300,000 becoming infected in Massachusetts, in other states, and in other
      countries. The disease did not remain within the conference facilities, or Boston, or the
      adjoining counties, or even the United States.

           In similar fashion, execution events -- which involve roughly the same number of
      participants as the Boston conference and more participants than the Maine wedding --
      could lead to a spreading of the disease well beyond an initial point of contact, even if it
      begins within the building that houses the death chamber or elsewhere in USP Terre Haute.
      I am not suggesting that executions will lead to as many as 300,000 people contracting
      COVID-19 who otherwise might not have done so, as with the Boston conference, or even
      177 people, as with the Maine wedding (although the latter number is certainly possible).
      The point is simply that, given the current prevalence of COVID throughout most of the
      United States, including Indiana, one or more people in a large group, who have not been
      quarantining, are likely COVID-positive and will spread infection to multiple individuals
      absent adequate safeguards, who in turn will further spread the disease, well beyond where
      it began. This is not a low-risk hypothetical, it is a high-probability likelihood, with
      potentially deadly consequences.

  Dkt. 47-2 at ¶¶ 8-15.

           Dr. Fefferman’s opinion is consistent with, but significantly expands upon, the opinion

  previously provided by Dr. Goldenson regarding the risk that executions pose to other inmates at

  FCC Terre Haute:

      [I]t is my professional opinion that inmates at FCC Terre Haute are at a heightened risk of
      contracting COVID-19 as a result of the nature of conducting executions at the facility,
      which involves bringing people from outside the community onto the facility before and
      during executions; the sharing of staff members from the FCI and USP complexes to
      participate in the executions; and the failure to follow CDC-recommended guidelines at
      FCC Terre Haute for inhibiting the spread of COVID-19. The same is true of staff
      members at FCC Terre Haute and their families and members of the broader Terre Haute
      community, all of which groups would likely have a higher risk of contracting COVID-19
      than they would if the executions were postponed, with the attendant risk of serious illness
      and death for some number of the members of those groups.

  Dkt. 13-1 at ¶ 63.

                                                 - 14 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 15 of 24 PageID #: 1028




           Other evidence, much of which was discussed in Plaintiffs’ original preliminary injunction

  papers and in the Court’s initial Order, also supports the ultimate fact finding that holding

  executions at FCC Terre Haute at the present time and in the manner in which such executions

  have been implemented this year creates a substantial risk that other inmates in the prison will

  contract COVID-19 and suffer serious injury that otherwise would have been avoided:

          The CDC recommends limiting group gatherings especially in small places, discontinuing

           visits to a prison following an outbreak at the prison or in the local community, not

           travelling, not allowing staff to work in different parts of the prison, social distancing,

           contact tracing, and testing and quarantining of “all close contacts,” including restricting

           “quarantined individuals from leaving the facility ... during the 14-day quarantine period”

           —all things that do not happen when executions are held at FCC Terre Haute. See “Interim

           Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

           Detention Facilities” at 3, 7, 9-12, 15-16 (updated Dec. 3, 2020) (Dkt. 13-12).

          According to the CDC, “[t]he best way to protect incarcerated/detained persons, staff, and

           visitors is to quarantine for 14 days.” Id. at 3.

          Large numbers of people come to Terre Haute in connection with each execution, interact

           with one another and with FCC staff in multiple settings where social distancing is

           impossible to maintain and masks are often not worn, and eventually congregate in very

           small rooms in preparation for and during the execution, where adequate social distancing

           is again impossible to maintain. Dkt. 13-29 at ¶¶ 3-21 (Nur Decl.); Dkt. 28-1 at ¶¶ 15-22

           (Watson Decl.); Dkt. 47-6 at ¶¶ 2-16 (Formosa Decl.).

          “[F]or the upcoming executions, BOP estimates that approximately 50 to 125 individuals

           including the BOP’s execution team, state and local law enforcement, and various

           witnesses, and demonstrators will travel to FCC Terre Haute.” Dkt. 28-1 ¶ 16 (Watson

           Decl.).

          “The execution team is comprised of approximately 40 BOP employees, who are employed

           at locations other than FCC Terre Haute.” (Dkt. 28-1 at ¶ 17; see also Dkt. 13-4 at ¶ 11).

                                                    - 15 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 16 of 24 PageID #: 1029




          “The execution team does not quarantine upon arriving in Indiana....” Dkt. 28-1 at ¶ 17.

           The team arrives “a few days prior to a scheduled execution” and starts work “upon their

           arrival.” Id.

          “[A]pproximately 70 or more FCC Terre Haute staff have functions related to execution

           events. These FCC Terre Haute employees … include staff that work at the USP, FCI, and

           FPC…. FCC staff manage check points and perimeter security, staff the command center,

           and escort witnesses and demonstrators… [S]ome staff in the command center will likely

           meet with some execution team staff in order to coordinate the operation; and staff

           escorting witnesses and demonstrators will by necessity interact with the witnesses and

           demonstrators. Therefore, FCC staff will have some interaction with both the public and

           the BOP personnel attending the execution.” Dkt.. 28-1 at ¶ 22.

          FCC staff are “pulled away from their normal duties” to participate in the execution. Dkt.

           13-7 at ¶ 8. Unless they choose to be tested for COVID-19 and test positive, or experience

           COVID-19 symptoms which they report, they return to their normal duties throughout the

           Complex after the execution is over. Dkt. 28-1 at ¶ 23.

          As part of those normal duties, FCC staff move between each of the component facilities

           (FCI, USP, and FPC) whenever an institution needs staff. Dkt. 28-1 at ¶ 10.

          Members of the Execution Team interact “with FCC Terre Haute personnel incident to

           their role in the operation of the execution. For example, the execution team may interact

           when going through security check points, receiving the inmate, receiving witnesses, and

           meeting with Terre Haute personnel to discuss operations logistics and equipment.” Dkt.

           No. 28-1 at ¶ 17; see also id. at ¶ 22.

          Execution witness rooms do “not allow for great distancing.” Dkt. No. 28-1 at ¶ 20.

          Although Warden Watson testified that “all members of the execution team must wear a

           mask,” Dkt. 28-1 at ¶ 20, individuals who attended the executions of Orlando Hall

           (November 19) and Brandon Bernard (December 10) testified that there were members of



                                                     - 16 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 17 of 24 PageID #: 1030




           the Execution Team who did not wear masks for extended periods of time. Dkt. 13-29 at

           ¶ 15 (Nur Decl.); Dkt. 29-6 at ¶¶ 5-6 (Second Nur Decl.); Dkt. 47-6 at ¶ 14 (Formosa Decl.).

          “After an execution, the BOP execution team members are afforded an opportunity to test

           for COVID-19,” while “FCC Terre Haute staff are ... encouraged to obtain a test if they

           had a known exposure or experience symptoms.” Dkt. 28-1 at ¶ 23.

          Only “5-7 members of the BOP execution team have historically elected to be tested prior

           to returning to their home communities.” Dkt. 28-1 at ¶ 23.

          “Incident to the November execution,” 6 of the 40+ members of the BOP Execution Team

           chose to take COVID-19 tests before returning home and tested negative. Dkt. 33-2 at ¶ 8

           (Winter Decl.).

          However, eight other members of the Execution Team tested positive soon after getting

           home (i.e., after (i) working at FCC Terre Haute, (ii) staying in hotels and mingling in the

           Terre Haute community, and (iii) traveling home). Dkt. 33-2 at ¶ 8.

          Defendants disclosed in their recent discovery responses that an additional member of an

           Execution Team (for the July executions) tested positive when he returned home. Int. Resp.

           No. 4 (Dkt. 47-9 at 6-7).

          Defendants also disclosed in their discovery responses that a USP employee “who also

           worked in the FCI Terre Haute” tested positive after assisting in activities related to the

           Orlando Hall execution in November. Resp. No. 3 to Doc. Requests (Dkt. 47-8 at 5-6).

          The FCC Terre Haute staff member who was identified in the Hartkemeyer case as testing

           positive for COVID-19 was assigned to FCI Terre Haute and had contact with “A lot” of

           inmates and “A lot” of other staff members during the 48-hour window before he tested

           positive or showed symptoms. Resp. No. 1 to Doc. Requests (Dkt. 47-8 at 3).

          Additional Execution Team members might also have been positive for COVID-19 when

           they got home from FCC Terre Haute but may not have been tested because they were

           asymptomatic or experienced only minor symptoms. According to the CDC’s best

           estimate, 40% of COVID-positive individuals are asymptomatic, but individuals who are

                                                  - 17 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 18 of 24 PageID #: 1031




              asymptomatic can still spread the disease.8 The disease can also be spread by individuals

              when they “pre-symptomatic,” and most people go six days between contracting COVID-

              19 and exhibiting symptoms.9

             COVID-19 spreads in an “invisible” manner, “through layers of separation.”10 It can

              therefore be difficult to determine exactly where someone got COVID-19 or where it might

              spread, “especially without extensive contact tracing.”11

             The CDC recently noted this “silent spread of disease,” pointing out that approximately

              50% of transmission comes “from asymptomatic persons,” and that “the United States has

              entered a phase of high-level transmission” during which it is “essential” to implement “all

              evidence-based public health strategies at both the individual and community levels.”12
             Because disease spreads “like wildfire” when it gets into FCC Terre Haute, staff at the

              Complex are extremely concerned about their own safety and the safety of their families.

              Dkt. 14 at 3 n.4. This has led the union which represents prison staff at FCC Terre Haute

              and elsewhere to file a complaint with the U.S. Department of Labor alleging that the

              BOP’s “actions and inactions” are “proliferating the spread of a known and deadly

              contagion both within our prison system and to our surrounding communities,” resulting



  8
    “COVID-19 Pandemic Planning Scenarios,” at 2, 4 (updated 9/10/20), www.cdc.gov/coronavirus/2019-
  ncov/hcp/planning-scenarios.html.
  9
       Id. at 2-3.
  10
    “Young People Have Less Covid-19 Risk, but in College Towns, Deaths Rose Fast,” New York Times
  (Dec. 12, 2020), www.nytimes.com/2020/12/12/us/covid-colleges-nursing-
  homes.html?referringSource=articleShare.
  11
        Id.
  12
      CDC, “Summary of Guidance for Public Health Strategies to Address High Levels of Community
  Transmission of SARS-CoV-2 and Related Deaths,” at 1860, 1865 (Dec. 11, 2020),
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6949e2.htm?s_cid=mm6949e2_w (“Both domestic and
  international travelers should stay home or reduce nonessential activities before travel, and for 7 days after
  travel if tested, even if test results are negative. If not tested, this period should be extended to 10 days.
  Travelers should be diligent about mask wearing, physical distancing, hand hygiene, and symptom
  monitoring. For 14 days after arrival, travelers should avoid close contact with persons at higher risk for
  severe COVID-19–associated outcomes and wear masks in household spaces shared with those who did
  not travel.”).

                                                     - 18 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 19 of 24 PageID #: 1032




           in “death and severe health complications and/or possible life-long disabilities.” Dkt. 14

           at 9 n.21 (quoting Dkt. 13-14 at 3-4).

          While the risk of disease spread is significant in all prisons, it is even higher at FCC Terre

           Haute because of overcrowding (Dkt. 13-1 at ¶¶ 46-51), and shortcomings in implementing

           safety protocols (e.g., Dkt. 13-15 at ¶¶ 29-43; Dkt. 13-21 at ¶¶ 16-23; Dkt. 13-26); see also

           Wilson v. Williams, 961 F.3d 829, 848 (6th Cir. 2020) (noting that BOP’s “multiphase

           action plan” has been “far less impressive than its title suggests” in “keeping the inmates

           safe”) (Cole, C.J., concurring in part and dissenting in part).

           There is thus extensive scientific evidence to support a finding that holding executions

  endangers the health of other inmates at FCC Terre Haute, given the number of people participating

  in executions, the current incidence of COVID-19 inside and outside of FCC Terre Haute, the

  absence of quarantining or mandatory testing among by those coming to Terre Haute, the ease

  with which COVID-19 spreads within prisons, and the involvement of FCC staff in the executions

  and their subsequent return to work with no mandatory testing or period of quarantining. Extensive

  evidence also supports a finding that the outcome of contracting COVID-19 is potentially serious

  injury or even death.

           The Constitution does not permit custodians of prisoners to create hazardous conditions for

  the spread of a highly contagious and deadly disease. Defendants know, and other federal agencies

  stress, that the biggest source of risk is precisely what we are seeing in connection with the federal

  executions: large numbers of people travelling and coming together from out of town,

  congregating indoors in small settings where social distancing is impossible—like buses, training

  rooms, waiting rooms, and security areas—and inconsistent implementation of mask requirements,

  sanitation procedures, and other safety measures. These risky conditions are then made worse

  because Defendants allow the FCC staff to return to their normal duties in all parts of the prison

  without follow-up testing, quarantining or adequate contact tracing. The absence of statistical data

  regarding exactly how and when COVID-19 has migrated or will migrate from (a) COVID-


                                                    - 19 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 20 of 24 PageID #: 1033




  infected Execution Team members or other execution-related visitors to (b) FCC staff members to

  (c) inmates (or other FCC Terre Haute staff members and then to inmates) does not mean that there

  is insufficient evidence to warrant preliminary injunctive relief, because other evidence supports a

  finding that executions present a substantial risk of serious injury to inmates in the FCI and

  elsewhere within FCC Terre Haute.

  III.     In Evaluating Likelihood of Success And The Risk Of Irreparable Harm, The Court
           May Consider Not Only The Named Plaintiffs But Also Other Members Of The
           Putative Class.
           In previously opposing entry of a preliminary injunction, Defendants addressed only the
  two named plaintiffs in the original Complaint. This case, however, is a putative class action

  brought on behalf of all inmates at FCC Terre Haute. Although “no class has yet been certified,”

  a court may consider “alleged harm to putative class members” as well as “the likelihood that their

  injuries will enable the plaintiffs to succeed on the merits” in deciding whether preliminary

  injunctive relief is warranted (at least where class certification is likely, as it is here). Strouchler

  v. Shah, 891 F. Supp.2d 504, 517-18 (S.D.N.Y. 2012); see also Doe v. Trump, 418 F. Supp.3d 573,

  603 (D. Or. 2019) (“when a plaintiff requests preliminary injunctive relief before class certification

  has been decided, a court may consider the harm to the putative class and grant class-wide

  appropriate preliminary injunctive relief to preserve the status quo, particularly when, as in this

  case, there is alleged class-wide harm”); Lee v. Orr, 2013 WL 6490577, *2 (N.D. Ill. 2013)

  (“‘District courts have the power to order injunctive relief covering potential class members prior

  to class certification.’”) (citation omitted); Ligon v. City of New York., 925 F. Supp.2d 478, 539

  (S.D.N.Y. 2013) (granting preliminary injunction where putative class members were “threatened

  with imminent violations of their constitutional rights”) (citations omitted).

           The increased risk of contracting COVID-19 if executions continue, evaluated across the

  putative class as a whole, cannot be disputed by the Defendants. And, as shown above, it cannot

  reasonably be disputed even if the risk analysis is limited to the named Plaintiffs.




                                                   - 20 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 21 of 24 PageID #: 1034



   IV.     The Court Has the Authority to Postpone Scheduled Executions.
           The Court has the authority to postpone the upcoming executions to protect the health and

  safety of other inmates at FCC Terre Haute, including Mr. Smith and Mr. Holm.

           In previously analyzing Plaintiffs’ likelihood of success, the Court stated that “the Seventh

  Circuit has made clear that the defendants have nearly unfettered discretion to schedule executions,

  pandemic or no.” Order at 13-14 (citing Peterson v. Barr, 965 F.3d 549 (9th Cir. 2020) (Dkt. 37).

  Peterson, however, does not prevent the Court from acting here. Peterson involved an APA claim.

  “The APA does not permit judicial review of an action ‘committed to agency discretion by law.’”

  Peterson, 965 F.3d at 552 (citing 5 U.S.C. § 701(a)(2) and Heckler v. Chaney, 470 U.S. 821

  (1985)). The Seventh Circuit’s reference to the “discretion” afforded to defendants thus related

  specifically to the plaintiffs’ APA claim and whether defendants acted arbitrarily and capriciously

  relative to the discretion afforded them under the statute.13

           This case, in contrast, raises an Eighth Amendment constitutional challenge. The

  government does not have “unfettered discretion” to violate Plaintiffs’ constitutional rights, even

  in connection with holding executions. See Farmer, 511 U.S. at 846 (“If the court finds the Eighth

  Amendment’s subjective and objective requirements satisfied, it may grant appropriate injunctive

  relief.”); Helling, 509 U.S. at 31 (“It is undisputed that the treatment a prisoner receives in prison

  and the conditions under which he is confined are subject to scrutiny under the Eighth

  Amendment.”); Montgomery v. Barr, No. 20-3261 (RDM), 2020 WL 6799140 (D.D.C. Nov. 19,

  2020) (granting death row inmate’s motion for a preliminary injunction and staying her execution

  date because her lawyers contracted COVID-19 and were temporarily unable to finalize her

  clemency petition).

           Indeed, DOJ regulations expressly recognize a court’s authority to enter orders that affect

  the date on which the BOP has scheduled a federal execution. See 28 C.F.R. § 26.3(a)(1) (“Except


  13
     Peterson is also distinguishable factually. The plaintiffs in Peterson could avoid the risk of COVID-19
  exposure by not attending the execution. The Plaintiffs here have no such choice. FCC Terre Haute staff
  members will participate in the execution event, in the midst of a deadly and highly contagious pandemic,
  and will then interact with inmates throughout the complex, including inmates in FCI Terre Haute.

                                                    - 21 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 22 of 24 PageID #: 1035




  to the extent a court orders otherwise, a sentence of death shall be executed ... [on] a date and at a

  time designated by the Director of the Bureau of Prisons....”) (emphasis added); see also 85 Fed.

  Reg. 7586-01, 75850 (Nov. 27, 2020) )(statement by DOJ in connection with recent amendments

  to its death-sentence regulations that “nothing in the proposed amendment of the regulations ...

  alters the court’s power to set aside or postpone execution dates pursuant to their authority to issue

  stays and injunctions”). The BOP’s execution protocol also acknowledges “Judicial Authority to

  Interrupt [an] Execution.”       See BOP Execution Protocol, “Stays, Commutations and Other

  Delays,” Ch. 7, § II.B (“A federal court of competent jurisdiction may issue a stay of execution ...

  as a result of ... collateral proceedings.”) (Dkt. 33-1 at 53-54).

   V.       Postponing The Upcoming Executions Is Consistent With Defendants’ Acknowledged
            Obligation And Stated Commitment To Do Everything They Can To Limit The
            Spread Of COVID-19 In Prisons And To Local Communities.
            Prior to resigning, Attorney General Barr acknowledged that the BOP has a “profound

  obligation to protect the health and safety of all inmates” from the risk of contracting COVID-

  19.14 Defendant Carvajal has also acknowledged that obligation, saying that BOP’s “highest

  priority” is to do “everything [it] can to mitigate the spread of COVID-19 in our facilities.”15 See

  also BOP Execution Protocol, General Provisions, § IV.B.2 (“BOP will make every effort in the

  planning and preparation of an execution to ensure the execution process … [is] handled in a

  manner that minimizes the negative impact on the safety, security, and operational integrity of the

  correctional institution in which it occurs….”) (Dkt. 33-1 at 10-11). A preliminary injunction will

  simply hold the Defendants to their acknowledged obligation, consistent with what is required

  under the Eighth Amendment and with the Court’s authority to act, and with the public interest.

  14
     Mem. for Director of BOP re Increasing Use of Home Confinement at Institutions Most Affected by
  COVID-19, at 1, 3 (April 3, 2020) (“I strongly believe we should do everything we can to protect the
  inmates in our care”), https://www.bop.gov/coronavirus/docs/bop_memo _home_confinement_april3.pdf;
  see also Mem. for Director of Bureau Prisons re Prioritization of Home Confinement as Appropriate in
  Response to COVID-19 Pandemic, at 2 (March 26, 2020) (acknowledgment by the Attorney General that
  the federal government has “an obligation to protect BOP personnel and the people in BOP custody” and
  “must do the best [it] can to minimize the risk of COVID-19 to those in [its] custody, while also minimizing
  the risk to the public”), https://www.justice.gov/file/ 1262731/download.
  15
       BOP Modified Operations at 1 (updated Oct. 8, 2020), www.bop.gov/coronavirus/covid19_status.jsp.

                                                    - 22 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 23 of 24 PageID #: 1036




                                           CONCLUSION

           The Court should issue a preliminary injunction that temporarily postpones all executions

  at FCC Terre Haute until Defendants can demonstrate that the executions do not create a

  substantial risk that Plaintiffs and other inmates will contract COVID-19. The Defendants can

  make such a showing by demonstrating that an adequate number of inmates have received an

  effective vaccine, or that Defendants have modified the execution logistics to significantly reduce

  the risk of spreading COVID-19 in the Complex (e.g., by requiring testing of all visitors prior to

  participating in execution-related activities, requiring Execution Team members to quarantine for

  14 days after arriving in Terre Haute, testing all FCC Terre Haute staff members who will be

  assisting in the execution before they begin that work, and requiring those staff members to

  quarantine for 14 days before returning to their regular duties within the prison).


  Dated: December 28, 2020                      Respectfully submitted,

                                                /s/ Robert A. Burgoyne _________

                                                John R. Maley
                                                Barnes & Thornburg LLP
                                                11 South Meridian Street
                                                Indianapolis, Indiana 46204-3535
                                                Telephone: (317) 231-7464 (direct)
                                                John.maley@btlaw.com

                                                Robert A. Burgoyne, pro hac vice
                                                Caroline M. Mew, pro hac vice
                                                Perkins Coie LLP
                                                700 13th St. NW, Suite 800
                                                Washington, DC 20005-3960
                                                Telephone: (202) 654-1767
                                                rburgoyne@perkinscoie.com
                                                cmew@perkinscoie.com

                                                Sarah Howland, pro hac vice
                                                Perkins Coie LLP
                                                1155 Avenue of the Americas, 22nd Floor
                                                New York, N.Y. 10036-2711
                                                Telephone: (212) 262-6900
                                                showland@perkins.coie.com

                                                 - 23 -
  150434782.1
Case 2:20-cv-00630-JMS-DLP Document 48 Filed 12/28/20 Page 24 of 24 PageID #: 1037




                                    CERTIFICATE OF SERVICE

           I hereby certify that on December 28, 2020, a copy of the foregoing document was filed

  electronically. Service of this filing will be made on all ECF-registered counsel by operation of

  the court's electronic filing system.

                                              Respectfully submitted,

                                              /s/ Robert A. Burgoyne
                                              Robert A. Burgoyne




                                               - 24 -
  150434782.1
